Name: Commission Regulation (EU) NoÃ 849/2010 of 27Ã September 2010 amending Regulation (EC) NoÃ 2150/2002 of the European Parliament and of the Council on waste statistics Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  executive power and public service;  information technology and data processing;  economic analysis
 Date Published: nan

 28.9.2010 EN Official Journal of the European Union L 253/2 COMMISSION REGULATION (EU) No 849/2010 of 27 September 2010 amending Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (1), and in particular Article 6(2) thereof, Whereas: (1) The evaluation of the first two data deliveries in 2006 and 2008 revealed the need for a review of certain conceptual shortcomings of the Annexes to Regulation (EC) No 2150/2002. (2) The Commission has informed the European Parliament and the Council on the implementation of the Regulation (EC) No 2150/2002 (2) and has proposed a number of changes. (3) Regulation (EC) No 2150/2002 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, established by Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (3), HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III to Regulation (EC) No 2150/2002 are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 332, 9.12.2002, p. 1. (2) COM(2008) 355 final. (3) OJ L 87, 31.3.2009, p. 164. ANNEX ANNEX I GENERATION OF WASTE SECTION 1 Coverage 1. The statistics shall be compiled for all activities classified within the coverage of Sections A to U of NACE Rev. 2. These Sections cover all economic activities. This Annex also covers: (a) waste generated by households; (b) waste arising from recovery and/or disposal operations. 2. Waste recycled on the site where it was generated shall not be covered by this Annex. SECTION 2 Waste categories Statistics on the following waste categories are to be produced: Aggregates list EWC-Stat/Version 4 Item No Description Hazardous/Non-hazardous waste 1 01.1 Spent solvents Hazardous 2 01.2 Acid, alkaline or saline wastes Non-hazardous 3 01.2 Acid, alkaline or saline wastes Hazardous 4 01.3 Used oils Hazardous 5 01.4, 02, 03.1 Chemical wastes Non-hazardous 6 01.4, 02, 03.1 Chemical wastes Hazardous 7 03.2 Industrial effluent sludges Non-hazardous 8 03.2 Industrial effluent sludges Hazardous 9 03.3 Sludges and liquid wastes from waste treatment Non-hazardous 10 03.3 Sludges and liquid wastes from waste treatment Hazardous 11 05 Health care and biological wastes Non-hazardous 12 05 Health care and biological wastes Hazardous 13 06.1 Metallic wastes, ferrous Non-hazardous 14 06.2 Metallic wastes, non-ferrous Non-hazardous 15 06.3 Metallic wastes, mixed ferrous and non-ferrous Non-hazardous 16 07.1 Glass wastes Non-hazardous 17 07.1 Glass wastes Hazardous 18 07.2 Paper and cardboard wastes Non-hazardous 19 07.3 Rubber wastes Non-hazardous 20 07.4 Plastic wastes Non-hazardous 21 07.5 Wood wastes Non-hazardous 22 07.5 Wood wastes Hazardous 23 07.6 Textile wastes Non-hazardous 24 07.7 Waste containing PCB Hazardous 25 08 (excl. 08.1, 08.41) Discarded equipment (excluding discarded vehicles, batteries and accumulators wastes) Non-hazardous 26 08 (excl. 08.1, 08.41) Discarded equipment (excluding discarded vehicles, batteries and accumulators wastes) Hazardous 27 08.1 Discarded vehicles Non-hazardous 28 08.1 Discarded vehicles Hazardous 29 08.41 Batteries and accumulators wastes Non-hazardous 30 08.41 Batteries and accumulators wastes Hazardous 31 09.1 Animal and mixed food waste Non-hazardous 32 09.2 Vegetal wastes Non-hazardous 33 09.3 Animal faeces, urine and manure Non-hazardous 34 10.1 Household and similar wastes Non-hazardous 35 10.2 Mixed and undifferentiated materials Non-hazardous 36 10.2 Mixed and undifferentiated materials Hazardous 37 10.3 Sorting residues Non-hazardous 38 10.3 Sorting residues Hazardous 39 11 Common sludges Non-hazardous 40 12.1 Mineral waste from construction and demolition Non-hazardous 41 12.1 Mineral waste from construction and demolition Hazardous 42 12.2, 12.3, 12.5 Other mineral wastes Non-hazardous 43 12.2, 12.3, 12.5 Other mineral wastes Hazardous 44 12.4 Combustion wastes Non-hazardous 45 12.4 Combustion wastes Hazardous 46 12.6 Soils Non-hazardous 47 12.6 Soils Hazardous 48 12.7 Dredging spoils Non-hazardous 49 12.7 Dredging spoils Hazardous 50 12.8, 13 Mineral wastes from waste treatment and stabilised wastes Non-hazardous 51 12.8, 13 Mineral wastes from waste treatment and stabilised wastes Hazardous SECTION 3 Characteristics Statistics shall be compiled on the following characteristics and breakdowns: 1. The quantity of waste generated for each waste category listed in Section 2(1) and for each waste generating activity listed in Section 8(1). 2. The population served by a collection scheme for mixed household and similar waste. SECTION 4 Reporting unit 1. The reporting unit to be used for all waste categories is 1 tonne of (normal) wet waste except for the waste categories industrial effluent sludges,  common sludges , sludges and liquid waste from waste treatment  and dredging spoils  were the reporting unit is 1 tonne of dry matter. 2. The reporting unit for characteristic referred to in Section 3(2) is the percentage of the population served. SECTION 5 First reference year and periodicity 1. The first reference year is the second calendar year following the entry into force of this Regulation. 2. The first reference year for waste statistics based on this revision is 2010. 3. Member States shall furnish data for every second year after the first reference year. SECTION 6 Transmission of results to Eurostat The results shall be transmitted within 18 months of the end of the reference year. SECTION 7 Report on the coverage and quality of statistics 1. For each item listed in Section 8 (activities and households), Member States shall indicate the percentage to which the compiled statistics represent the universe of waste of the respective item. The minimum requirement for the coverage shall be defined by the Commission. These measures, designed to amend non-essential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3). 2. Member States shall submit a quality report, indicating the degree of precision for the collected data. A description shall be given on the estimations, aggregations or exclusions, and the way these procedures affect the distribution of waste categories, listed in Section 2(1) by economic activities and households, as referred to in Section 8. 3. The Commission shall include the coverage and quality reports in the report provided for in Article 8 of this Regulation. SECTION 8 Production of results 1. The results for the characteristics listed in Section 3(1) are to be compiled for: 1.1. the following items, as described in terms of NACE Rev. 2: Item No Description 1 Section A Agriculture, forestry and fishing 2 Section B Mining and quarrying 3 Division 10 Manufacture of food products Division 11 Manufacture of beverages Division 12 Manufacture of tobacco products 4 Division 13 Manufacture of textiles Division 14 Manufacture of wearing apparel Division 15 Manufacture of leather and related products 5 Division 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 6 Division 17 Manufacture of paper and paper products Division 18 Printing and reproduction of recorded media 7 Division 19 Manufacture of coke and refined petroleum products 8 Division 20 Manufacture of chemicals and chemical products Division 21 Manufacture of basic pharmaceutical products and pharmaceutical preparations Division 22 Manufacture of rubber and plastic products 9 Division 23 Manufacture of other non-metallic mineral products 10 Division 24 Manufacture of basic metals Division 25 Manufacture of fabricated metal products, except machinery and equipment 11 Division 26 Manufacture of computer, electronic and optical products Division 27 Manufacture of electrical equipment Division 28 Manufacture of machinery and equipment n.e.c. Division 29 Manufacture of motor vehicles, trailers and semi-trailers Division 30 Manufacture of other transport equipment 12 Division 31 Manufacture of furniture Division 32 Other manufacturing Division 33 Repair and installation of machinery and equipment 13 Section D Electricity, gas, steam and air conditioning supply 14 Division 36 Water collection, treatment and supply Division 37 Sewerage Division 39 Remediation activities and other waste management services 15 Division 38 Waste collection, treatment and disposal activities; materials recovery 16 Section F Construction 17 Service activities: Section G, except class 46.77 Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transportation and storage Section I Accommodation and food service activities Section J Information and communication Section K Financial and insurance activities Section L Real estate activities Section M Professional, scientific and technical activities Section N Administrative and support service activities Section O Public administration and defence; compulsory social security Section P Education Section Q Human health and social work activities Section R Arts, entertainment and recreation Section S Other service activities Section T Activities of households as employers; undifferentiated goods- and services producing activities of households for own use Section U Activities of extraterritorial organisations and bodies 18 Class 46.77 Wholesale of waste and scrap 1.2. households Item No Description 19 Waste generated by households 2. For economic activities, statistical units are local units or kind-of-activity units, as defined in Council Regulation (EEC) No 696/93 (1), according to each Member State's statistical system. In the quality report, to be produced under Section 7, a description of how the chosen statistical unit affects the groupings of NACE Rev. 2 data distribution should be included. ANNEX II RECOVERY AND DISPOSAL OF WASTE SECTION 1 Coverage 1. The statistics are to be compiled for all recovery and disposal facilities which run any of the operations referred to in Section 8(2) and which belong to or are part of the economic activities according to the groupings of NACE Rev. 2, mentioned in Annex I, Section 8(1.1). 2. Facilities whose waste treatment activities are limited to the recycling of waste on the site where the waste was generated, are not covered by this Annex. SECTION 2 Waste categories The list of waste categories for which the statistics are to be compiled, according to the recovery or disposal operations as referred to in Section 8(2), are the categories mentioned in Annex I, Section 2(1). SECTION 3 Characteristics Statistics shall be compiled on the following characteristics and breakdowns: Item Description Regional level 1 The quantities of waste treated for each waste category listed in Section 2 and for each item of the recovery and disposal operations listed in Section 8(2), excluding recycling of waste on the site where the waste was generated. National 2 The number and capacity of facilities for item 4 of Section 8(2), with a breakdown for: a) hazardous waste, b) non-hazardous waste and c) inert waste. National 3 The number of facilities for item 4 of Section 8(2) closed (no more depositing) since the last reference year, with a breakdown for: a) hazardous waste, b) non-hazardous waste and c) inert waste. National 4 The number of facilities for the recovery and disposal operations listed in Section 8(2), excluding item 5. NUTS 2 5 The capacity of facilities for the recovery and disposal operations listed in Section 8(2), excluding items 3 and 5. NUTS 2 SECTION 4 Reporting unit The reporting unit to be used for all waste categories is 1 tonne of (normal) wet waste except for the waste categories industrial effluent sludges, common sludges, sludges and liquid waste from waste treatment and dredging spoils were the reporting unit is 1 tonne of dry matter. SECTION 5 First reference year and periodicity 1. The first reference year is the second calendar year following the entry into force of this Regulation. 2. The first reference year for waste statistics based on this revision is 2010. 3. Member States shall furnish data for every second year, after the first reference year, for the facilities which are referred to in Section 8(2). SECTION 6 Transmission of results to Eurostat The results shall be transmitted within 18 months of the end of the reference year. SECTION 7 Report on the coverage and quality of statistics 1. For the characteristics listed in Section 3, and for each item amongst the types of operations listed in Section 8(2), Member States shall indicate the percentage to which the compiled statistics represent the universe of waste of the respective item. The minimum requirement for the coverage shall be defined by the Commission. Those measures, designed to amend nonessential elements of this Regulation, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3). 2. For the characteristics listed in Section 3 Member States shall submit a quality report, indicating the degree of precision of the collected data. 3. The Commission shall include the coverage and quality reports in the report provided for in Article 8 of this Regulation. SECTION 8 Waste recovery and disposal operations 1. The results are to be compiled for each item amongst the types of operations listed in Section 8(2), according to the characteristics referred to in Section 3. 2. List of Recovery and Disposal Operations; the codes refer to the codes in Annexes I and II to Directive 2008/98/EC (2): Item No Types of recovery and disposal operations Incineration 1 R1 Use principally as a fuel or other means to generate energy 2 D10 Incineration on land Recovery operations (excluding energy recovery) 3a R2 + Solvent reclamation/regeneration R3 + Recycling/reclamation of organic substances which are not used as solvents (including composting and other biological transformation processes) R4 + Recycling/reclamation of metals and metal compounds R5 + Recycling/reclamation of other inorganic materials R6 + Regeneration of acids or bases R7 + Recovery of components used for pollution abatement R8 + Recovery of components from catalysts R9 + Oil refining or other reuses of oil R10 + Land treatment resulting in benefit to agriculture or ecological improvement R11 Use of wastes obtained from any of the operations numbered R1 to R10 3b Backfilling Disposal operations 4 D1 + Deposit into or onto land (e.g. landfill etc.) D5 + Special engineered landfill (e.g. placement into lined discrete cells which are capped and isolated from one another and the environment etc.) D12 Permanent storage (e.g. emplacement of containers in a mine etc.) 5 D2 + Land treatment (e.g. biodegradation of liquid or sludgy discards in soils etc.) D3 + Deep injection (e.g. injection of pumpable discards into wells, salt domes or naturally occurring repositories etc.) D4 + Surface impoundment (e.g. placement of liquid or sludge discards into pits, pounds or lagoons etc.) D6 + Release into a water body except seas/oceans D7 Release into seas/oceans including sea-bed insertion ANNEX III TABLE OF EQUIVALENCE as referred to in Article 1(5) of Regulation (EC) No 2150/2002, between EWC-Stat Rev 4 (substance oriented waste statistical nomenclature) and the European list of waste (LoW) established by Commission Decision 2000/532/EC (3) 01 Chemical compound wastes 01.1 Spent solvents 01.11 Halogenated spent solvents 1 Hazardous 07 01 03* organic halogenated solvents, washing liquids and mother liquors 07 02 03* organic halogenated solvents, washing liquids and mother liquors 07 03 03* organic halogenated solvents, washing liquids and mother liquors 07 04 03* organic halogenated solvents, washing liquids and mother liquors 07 05 03* organic halogenated solvents, washing liquids and mother liquors 07 06 03* organic halogenated solvents, washing liquids and mother liquors 07 07 03* organic halogenated solvents, washing liquids and mother liquors 14 06 01* chlorofluorocarbons, HCFC, HFC 14 06 02* other halogenated solvents and solvent mixtures 14 06 04* sludges or solid wastes containing halogenated solvents 01.12 Non-halogenated spent solvents 1 Hazardous 07 01 04* other organic solvents, washing liquids and mother liquors 07 02 04* other organic solvents, washing liquids and mother liquors 07 03 04* other organic solvents, washing liquids and mother liquors 07 04 04* other organic solvents, washing liquids and mother liquors 07 05 04* other organic solvents, washing liquids and mother liquors 07 06 04* other organic solvents, washing liquids and mother liquors 07 07 04* other organic solvents, washing liquids and mother liquors 14 06 03* other solvents and solvent mixtures 14 06 05* sludges or solid wastes containing other solvents 20 01 13* solvents 01.2 Acid, alkaline or saline wastes 01.21 Acid wastes 1 Hazardous 06 01 01* sulphuric acid and sulphurous acid 06 01 02* hydrochloric acid 06 01 03* hydrofluoric acid 06 01 04* phosphoric and phosphorous acid 06 01 05* nitric acid and nitrous acid 06 01 06* other acids 06 07 04* solutions and acids, e.g. contact acid 08 03 16* waste etching solutions 09 01 04* fixer solutions 09 01 05* bleach solutions and bleach fixer solutions 10 01 09* sulphuric acid 11 01 05* pickling acids 11 01 06* acids not otherwise specified 16 06 06* separately collected electrolyte from batteries and accumulators 20 01 14* acids 01.22 Alkaline wastes 0 Non-hazardous 03 03 09 lime mud waste 11 01 14 degreasing wastes other than those mentioned in 11 01 13 1 Hazardous 05 01 11* wastes from cleaning of fuels with bases 06 02 01* calcium hydroxide 06 02 03* ammonium hydroxide 06 02 04* sodium and potassium hydroxide 06 02 05* other bases 09 01 01* water-based developer and activator solutions 09 01 02* water-based offset plate developer solutions 09 01 03* solvent-based developer solutions 11 01 07* pickling bases 11 01 13* degreasing wastes containing dangerous substances 11 03 01* wastes containing cyanide 19 11 04* wastes from cleaning of fuel with bases 20 01 15* alkalines 01.24 Other saline wastes 0 Non-hazardous 05 01 16 sulphur-containing wastes from petroleum desulphurisation 05 07 02 wastes containing sulphur 06 03 14 solid salts and solutions other than those mentioned in 06 03 11 and 06 03 13 06 03 16 metallic oxides other than those mentioned in 06 03 15 06 06 03 wastes containing sulphides other than those mentioned in 06 06 02 11 02 06 wastes from copper hydrometallurgical processes other than those mentioned in 11 02 05 1 Hazardous 06 03 11* solid salts and solutions containing cyanides 06 03 13* solid salts and solutions containing heavy metals 06 03 15* metallic oxides containing heavy metals 06 04 03* wastes containing arsenic 06 04 04* wastes containing mercury 06 04 05* wastes containing other heavy metals 06 06 02* wastes containing dangerous sulphides 10 03 08* salt slags from secondary production 10 04 03* calcium arsenate 11 01 08* phosphatising sludges 11 02 05* wastes from copper hydrometallurgical processes containing dangerous substances 11 03 02* other wastes 11 05 04* spent flux 16 09 01* permanganates, e.g. potassium permanganate 16 09 02* chromates, e.g. potassium chromate, potassium or sodium dichromate 01.3 Used oils 01.31 Used motor oils 1 Hazardous 13 02 04* mineral-based chlorinated engine, gear and lubricating oils 13 02 05* mineral-based non-chlorinated engine, gear and lubricating oils 13 02 06* synthetic engine, gear and lubricating oils 13 02 07* readily biodegradable engine, gear and lubricating oils 13 02 08* other engine, gear and lubricating oils 01.32 Other used oils 1 Hazardous 05 01 02* desalter sludges 05 01 03* tank bottom sludges 05 01 04* acid alkyl sludges 05 01 12* oil containing acids 08 03 19* disperse oil 08 04 17* rosin oil 12 01 06* mineral-based machining oils containing halogens (except emulsions and solutions) 12 01 07* mineral-based machining oils free of halogens (except emulsions and solutions) 12 01 08* machining emulsions and solutions containing halogens 12 01 09* machining emulsions and solutions free of halogens 12 01 10* synthetic machining oils 12 01 12* spent waxes and fats 12 01 18* metal sludge (grinding, honing and lapping sludge) containing oil 12 01 19* readily biodegradable machining oil 13 01 04* chlorinated emulsions 13 01 05* non-chlorinated emulsions 13 01 09* mineral-based chlorinated hydraulic oils 13 01 10* mineral based non-chlorinated hydraulic oils 13 01 11* synthetic hydraulic oils 13 01 12* readily biodegradable hydraulic oils 13 01 13* other hydraulic oils 13 03 06* mineral-based chlorinated insulating and heat transmission oils other than those mentioned in 13 03 01 13 03 07* mineral-based non-chlorinated insulating and heat transmission oils 13 03 08* synthetic insulating and heat transmission oils 13 03 09* readily biodegradable insulating and heat transmission oils 13 03 10* other insulating and heat transmission oils 13 05 06* oil from oil/water separators 20 01 26* oil and fat other than those mentioned in 20 01 25 01.4 Spent chemical catalysts 01.41 Spent chemical catalysts 0 Non-hazardous 16 08 01 spent catalysts containing gold, silver, rhenium, rhodium, palladium, iridium or platinum (except 16 08 07) 16 08 03 spent catalysts containing transition metals or transition metal compounds not otherwise specified 16 08 04 spent fluid catalytic cracking catalysts (except 16 08 07) 1 Hazardous 16 08 02* Spent catalysts containing dangerous transition metals or dangerous transition metal compounds 16 08 05* spent catalysts containing phosphoric acid 16 08 06* spent liquids used as catalysts 16 08 07* spent catalysts contaminated with dangerous substances 02 Chemical preparation wastes 02.1 Off-specification chemical wastes 02.11 Agrochemical product wastes 0 Non-hazardous 02 01 09 agrochemical waste other than those mentioned in 02 01 08 1 Hazardous 02 01 08* agrochemical waste containing dangerous substances 06 13 01* inorganic plant protection products, wood-preserving agents and other biocides. 20 01 19* pesticides 02.12 Unused medicines 0 Non-hazardous 07 05 14 solid wastes other than those mentioned in 07 05 13 18 01 09 medicines other than those mentioned in 18 01 08 18 02 08 medicines other than those mentioned in 18 02 07 20 01 32 medicines other than those mentioned in 20 01 31 1 Hazardous 07 05 13* solid wastes containing dangerous substances 18 01 08* cytotoxic and cytostatic medicines 18 02 07* cytotoxic and cytostatic medicines 20 01 31* cytotoxic and cytostatic medicines 02.13 Paints, varnish, inks and adhesive wastes 0 Non-hazardous 04 02 17 dyestuffs and pigments other than those mentioned in 04 02 16 08 01 12 waste paint and varnish other than those mentioned in 08 01 11 08 01 14 sludges from paint or varnish other than those mentioned in 08 01 13 08 01 16 aqueous sludges containing paint or varnish other than those mentioned in 08 01 15 08 01 18 wastes from paint or varnish removal other than those mentioned in 08 01 17 08 01 20 aqueous suspensions containing paint or varnish other than those mentioned in 08 01 19 08 02 01 waste coating powders 08 03 07 aqueous sludges containing ink 08 03 08 aqueous liquid waste containing ink 08 03 13 waste ink other than those mentioned in 08 03 12 08 03 15 ink sludges other than those mentioned in 08 03 14 08 03 18 waste printing toner other than those mentioned in 08 03 17 08 04 10 waste adhesives and sealants other than those mentioned in 08 04 09 08 04 12 adhesive and sealant sludges other than those mentioned in 08 04 11 08 04 14 aqueous sludges containing adhesives or sealants other than those mentioned in 08 04 13 08 04 16 aqueous liquid waste containing adhesives or sealants other than those mentioned in 08 04 15 20 01 28 paint, inks, adhesives and resins other than those mentioned in 20 01 27 1 Hazardous 04 02 16* dyestuffs and pigments containing dangerous substances 08 01 11* waste paint and varnish containing organic solvents or other dangerous substances 08 01 13* sludges from paint or varnish containing organic solvents or other dangerous substances 08 01 15* aqueous sludges containing paint or varnish containing organic solvents or other dangerous substances 08 01 17* wastes from paint or varnish removal containing organic solvents or other dangerous substances 08 01 19* aqueous suspensions containing paint or varnish containing organic solvents or other dangerous substances 08 03 12* waste ink containing dangerous substances 08 03 14* ink sludges containing dangerous substances 08 03 17* waste printing toner containing dangerous substances 08 04 09* waste adhesives and sealants containing organic solvents or other dangerous substances 08 04 11* adhesive and sealant sludges containing organic solvents or other dangerous substances 08 04 13* aqueous sludges containing adhesives or sealants containing organic solvents or other dangerous substances 08 04 15* aqueous liquid waste containing adhesives or sealants containing organic solvents or other dangerous substances 20 01 27* paint, inks, adhesives and resins containing dangerous substances 02.14 Other chemical preparation wastes 0 Non-hazardous 02 07 03 wastes from chemical treatment 03 02 99 wood preservatives not otherwise specified 04 01 09 wastes from dressing and finishing 04 02 15 wastes from finishing other than those mentioned in 04 02 14 07 02 15 wastes from additives other than those mentioned in 07 02 14 07 02 17 waste containing silicones other than those mentioned in 07 02 16 10 09 16 waste crack-indicating agent other than those mentioned in 10 09 15 10 10 14 waste binders other than those mentioned in 10 10 13 10 10 16 waste crack-indicating agent other than those mentioned in 10 10 15 16 01 15 antifreeze fluids other than those mentioned in 16 01 14 16 05 05 gases in pressure containers other than those mentioned in 16 05 04 18 01 07 chemicals other than those mentioned in 18 01 06 18 02 06 chemicals other than those mentioned in 18 02 05 20 01 30 detergents other than those mentioned in 20 01 29 1 Hazardous 03 02 01* non-halogenated organic wood preservatives 03 02 02* organochlorinated wood preservatives 03 02 03* organometallic wood preservatives 03 02 04* inorganic wood preservatives 03 02 05* other wood preservatives containing dangerous substances 04 02 14* wastes from finishing containing organic solvents 05 07 01* wastes containing mercury 06 08 02* wastes containing dangerous chlorosilanes 06 10 02* wastes containing dangerous substances 07 02 14* wastes from additives containing dangerous substances 07 02 16* wastes containing dangerous silicones 07 04 13* solid wastes containing dangerous substances 08 01 21* waste paint or varnish remover 08 05 01* waste isocyanates 10 09 13* waste binders containing dangerous substances 10 09 15* waste crack-indicating agent containing dangerous substances 10 10 13* waste binders containing dangerous substances 10 10 15* waste crack-indicating agent containing dangerous substances 11 01 16* saturated or spent ion exchange resins 11 01 98* other wastes containing dangerous substances 16 01 13* brake fluids 16 01 14* antifreeze fluids containing dangerous substances 16 05 04* gases in pressure containers (including halons) containing dangerous substances 16 09 03* peroxides, e.g. hydrogen peroxide 16 09 04* oxidising substances, not otherwise specified 18 01 06* chemicals consisting of or containing dangerous substances 18 02 05* chemicals consisting of or containing dangerous substances 20 01 17* photochemicals 20 01 29* detergents containing dangerous substances 02.2 Unused explosives 02.21 Waste explosives and pyrotechnical products 1 Hazardous 16 04 02* fireworks wastes 16 04 03* other waste explosives 02.22 Waste ammunition 1 Hazardous 16 04 01* waste ammunition 02.3 Mixed chemical wastes 02.31 Minor mixed chemical wastes 0 Non-hazardous 16 05 09 discarded chemicals other than those mentioned in 16 05 06, 16 05 07 or 16 05 08 1 Hazardous 16 05 06* laboratory chemicals consisting of or containing dangerous substances including mixtures of laboratory chemicals 16 05 07* discarded inorganic chemicals consisting of or containing dangerous substances 16 05 08* discarded organic chemicals consisting of or containing dangerous substances 02.33 Packaging polluted by hazardous substances 1 Hazardous 15 01 10* packaging containing residues of or contaminated by dangerous substances 03 Other chemical wastes 03.1 Chemical deposits and residues 03.11 Tars and carbonaceous wastes 0 Non-hazardous 05 01 17 bitumen 06 13 03 carbon black 10 01 25 wastes from fuel storage and preparation of coal-fired power plants 10 03 02 anode scraps 10 03 18 carbon-containing wastes from anode manufacture other than those mentioned in 10 03 17 10 08 13 carbon-containing wastes from anode manufacture other than those mentioned in 10 08 12 10 08 14 anode scrap 11 02 03 wastes from the production of anodes for aqueous electrolytical processes 20 01 41 wastes from chimney sweeping 1 Hazardous 05 01 07* acid tars 05 01 08* other tars 05 06 01* acid tars 05 06 03* other tars 06 13 05* soot 10 03 17* tar-containing wastes from anode manufacture 10 08 12* tar-containing wastes from anode manufacture 19 11 02* acid tars 03.12 Oils/water emulsions sludges 1 Hazardous 05 01 06* oily sludges from maintenance operations of the plant or equipment 13 04 01* bilge oils from inland navigation 13 04 02* bilge oils from jetty sewers 13 04 03* bilge oils from other navigation 13 05 01* solids from grit chambers and oil/water separators 13 05 02* sludges from oil/water separators 13 05 03* interceptor sludges 13 05 07* oily water from oil/water separators 13 05 08* mixtures of wastes from grit chambers and oil/water separators 13 07 01* fuel oil and diesel 13 07 02* petrol 13 07 03* other fuels (including mixtures) 13 08 01* desalter sludges or emulsions 13 08 02* other emulsions 13 08 99* wastes not otherwise specified 16 07 09* wastes containing other dangerous substances 19 02 07* oil and concentrates from separation 03.13 Chemical reaction residues 0 Non-hazardous 03 03 02 green liquor sludge (from recovery of cooking liquor) 04 01 04 tanning liquor containing chromium 04 01 05 tanning liquor free of chromium 11 01 12 aqueous rinsing liquids other than those mentioned in 11 01 11 1 Hazardous 04 01 03* degreasing wastes containing solvents without a liquid phase 06 07 03* barium sulphate sludge containing mercury 07 01 01* aqueous washing liquids and mother liquors 07 01 07* halogenated still bottoms and reaction residues 07 01 08* other still bottoms and reaction residues 07 02 01* aqueous washing liquids and mother liquors 07 02 07* halogenated still bottoms and reaction residues 07 02 08* other still bottoms and reaction residues 07 03 01* aqueous washing liquids and mother liquors 07 03 07* halogenated still bottoms and reaction residues 07 03 08* other still bottoms and reaction residues 07 04 01* aqueous washing liquids and mother liquors 07 04 07* halogenated still bottoms and reaction residues 07 04 08* other still bottoms and reaction residues 07 05 01* aqueous washing liquids and mother liquors 07 05 07* halogenated still bottoms and reaction residues 07 05 08* other still bottoms and reaction residues 07 06 01* aqueous washing liquids and mother liquors 07 06 07* halogenated still bottoms and reaction residues 07 06 08* other still bottoms and reaction residues 07 07 01* aqueous washing liquids and mother liquors 07 07 07* halogenated still bottoms and reaction residues 07 07 08* other still bottoms and reaction residues 09 01 13* aqueous liquid waste from on-site reclamation of silver other than those mentioned in 09 01 06 11 01 11* aqueous rinsing liquids containing dangerous substances 03.14 Spent filtration and absorbent materials 0 Non-hazardous 15 02 03 absorbents, filter materials, wiping cloths and protective clothing other than those mentioned in 15 02 02 19 09 03 sludges from decarbonation 19 09 04 spent activated carbon 19 09 05 saturated or spent ion exchange resins 19 09 06 solutions and sludges from regeneration of ion exchangers 1 Hazardous 05 01 15* spent filter clays 06 07 02* activated carbon from chlorine production 06 13 02* spent activated carbon (except 06 07 02) 07 01 09* halogenated filter cakes and spent absorbents 07 01 10* other filter cakes and spent absorbents 07 02 09* halogenated filter cakes and spent absorbents 07 02 10* other filter cakes and spent absorbents 07 03 09* halogenated filter cakes and spent absorbents 07 03 10* other filter cakes and spent absorbents 07 04 09* halogenated filter cakes and spent absorbents 07 04 10* other filter cakes and spent absorbents 07 05 09* halogenated filter cakes and spent absorbents 07 05 10* other filter cakes and spent absorbents 07 06 09* halogenated filter cakes and spent absorbents 07 06 10* other filter cakes and spent absorbents 07 07 09* halogenated filter cakes and spent absorbents 07 07 10* other filter cakes and spent absorbents 11 01 15* eluate and sludges from membrane systems or ion exchange systems containing dangerous substances 15 02 02* absorbents, filter materials (including oil filters not otherwise specified), wiping cloths, protective clothing contaminated by dangerous substances 19 01 10* spent activated carbon from flue-gas treatment 19 08 06* saturated or spent ion exchange resins 19 08 07* solutions and sludges from regeneration of ion exchangers 19 08 08* membrane system waste containing heavy metals 19 11 01* spent filter clays 03.2 Industrial effluent sludges 03.21 Sludges from industrial processes and effluent treatment 0 Non-hazardous 03 03 05 de-inking sludges from paper recycling 03 03 10 fibre rejects, fibre-, filler- and coating sludges from mechanical separation 04 01 06 sludges, in particular from on-site effluent treatment containing chromium 04 01 07 sludges, in particular from on-site effluent treatment free of chromium 04 02 20 sludges from on-site effluent treatment other than those mentioned in 04 02 19 05 01 10 sludges from on-site effluent treatment other than those mentioned in 05 01 09 05 01 14 wastes from cooling columns 05 06 04 waste from cooling columns 06 05 03 sludges from on-site effluent treatment other than those mentioned in 06 05 02 07 01 12 sludges from on-site effluent treatment other than those mentioned in 07 01 11 07 02 12 sludges from on-site effluent treatment other than those mentioned in 07 02 11 07 03 12 sludges from on-site effluent treatment other than those mentioned in 07 03 11 07 04 12 sludges from on-site effluent treatment other than those mentioned in 07 04 11 07 05 12 sludges from on-site effluent treatment other than those mentioned in 07 05 11 07 06 12 sludges from on-site effluent treatment other than those mentioned in 07 06 11 07 07 12 sludges from on-site effluent treatment other than those mentioned in 07 07 11 10 01 21 sludges from on-site effluent treatment other than those mentioned in 10 01 20 10 01 23 aqueous sludges from boiler cleansing other than those mentioned in 10 01 22 10 01 26 wastes from cooling-water treatment 10 02 12 wastes from cooling-water treatment other than those mentioned in 10 02 11 10 02 15 other sludges and filter cakes 10 03 28 wastes from cooling-water treatment other than those mentioned in 10 03 27 10 04 10 wastes from cooling-water treatment other than those mentioned in 10 04 09 10 05 09 wastes from cooling-water treatment other than those mentioned in 10 05 08 10 06 10 wastes from cooling-water treatment other than those mentioned in 10 06 09 10 07 08 wastes from cooling-water treatment other than those mentioned in 10 07 07 10 08 20 wastes from cooling-water treatment other than those mentioned in 10 08 19 10 11 20 solid wastes from on-site effluent treatment other than those mentioned in 10 11 19 10 12 13 sludge from on-site effluent treatment 11 01 10 sludges and filter cakes other than those mentioned in 11 01 09 12 01 15 machining sludges other than those mentioned in 12 01 14 16 10 02 aqueous liquid wastes other than those mentioned in 16 10 01 16 10 04 aqueous concentrates other than those mentioned in 16 10 03 19 08 12 sludges from biological treatment of industrial waste water other than those mentioned in 19 08 11 19 08 14 sludges from other treatment of industrial waste water other than those mentioned in 19 08 13 19 13 04 sludges from soil remediation other than those mentioned in 19 13 03 19 13 06 sludges from groundwater remediation other than those mentioned in 19 13 05 19 13 08 aqueous liquid wastes and aqueous concentrates from groundwater remediation other than those mentioned in 19 13 07 1 Hazardous 04 02 19* sludges from on-site effluent treatment containing dangerous substances 05 01 09* sludges from on-site effluent treatment containing dangerous substances 06 05 02* sludges from on-site effluent treatment containing dangerous substances 07 01 11* sludges from on-site effluent treatment containing dangerous substances 07 02 11* sludges from on-site effluent treatment containing dangerous substances 07 03 11* sludges from on-site effluent treatment containing dangerous substances 07 04 11* sludges from on-site effluent treatment containing dangerous substances 07 05 11* sludges from on-site effluent treatment containing dangerous substances 07 06 11* sludges from on-site effluent treatment containing dangerous substances 07 07 11* sludges from on-site effluent treatment containing dangerous substances 10 01 20* sludges from on-site effluent treatment containing dangerous substances 10 01 22* aqueous sludges from boiler cleansing containing dangerous substances 10 11 19* solid wastes from on-site effluent treatment containing dangerous substances 11 01 09* sludges and filter cakes containing dangerous substances 11 02 07* other wastes containing dangerous substances 12 01 14* machining sludges containing dangerous substances 16 10 01* aqueous liquid wastes containing dangerous substances 16 10 03* aqueous concentrates containing dangerous substances 19 08 11* sludges containing dangerous substances from biological treatment of industrial waste water 19 08 13* sludges containing dangerous substances from other treatment of industrial waste water 19 13 03* sludges from soil remediation containing dangerous substances 19 13 05* sludges from groundwater remediation containing dangerous substances 19 13 07* aqueous liquid wastes and aqueous concentrates from groundwater remediation containing dangerous substances 03.22 Sludges containing hydrocarbons 1 Hazardous 01 05 05* oil-containing drilling muds and wastes 10 02 11* wastes from cooling-water treatment containing oil 10 03 27* wastes from cooling-water treatment containing oil 10 04 09* wastes from cooling-water treatment containing oil 10 05 08* wastes from cooling-water treatment containing oil 10 06 09* wastes from cooling-water treatment containing oil 10 07 07* wastes from cooling-water treatment containing oil 10 08 19* wastes from cooling-water treatment containing oil 12 03 01* aqueous washing liquids 12 03 02* steam degreasing wastes 16 07 08* wastes containing oil 19 08 10* grease and oil mixture from oil/water separation other than those mentioned in 19 08 09 19 11 03* aqueous liquid wastes 03.3 Sludges and liquid wastes from waste treatment 03.31 Sludges and liquid wastes from waste treatment 0 Non-hazardous 19 02 06 sludges from physico/chemical treatment other than those mentioned in 19 02 05 19 04 04 aqueous liquid wastes from vitrified waste tempering 19 06 03 liquor from anaerobic treatment of municipal waste 19 06 04 digestate from anaerobic treatment of municipal waste 19 06 05 liquor from anaerobic treatment of animal and vegetable waste 19 06 06 digestate from anaerobictreatment of animal and vegetable waste 19 07 03 landfill leachate other than those mentioned in 19 07 02 19 11 06 sludges from on-site effluent treatment other than those mentioned in 19 11 05 1 Hazardous 19 02 05* sludges from physico/chemical treatment containing dangerous substances 19 02 08* liquid combustible wastes containing dangerous substances 19 02 11* other wastes containing dangerous substances 19 07 02* landfill leachate containing dangerous substances 19 11 05* sludges from on-site effluent treatment containing dangerous substances 05 Health care and biological wastes 05.1 Infectious health care wastes 05.11 Human infectious health care wastes 1 Hazardous 18 01 03* wastes whose collection and disposal is subject to special requirements in order to prevent infection 05.12 Animal infectious health care wastes 1 Hazardous 18 02 02* wastes whose collection and disposal is subject to special requirements in order to prevent infection 05.2 Non-infectious health care wastes 05.21 Non-infectious human health care wastes 0 Non-hazardous 18 01 01 sharps (except 18 01 03) 18 01 02 body parts and organs including blood bags and blood preserves (except 18 01 03) 18 01 04 wastes whose collection and disposal is not subject to special requirements in order to prevent infection (e.g. dressings, plaster casts, linen, disposable clothing, diapers) 05.22 Non-infectious animal health care wastes 0 Non-hazardous 18 02 01 sharps (except 18 02 02) 18 02 03 wastes whose collection and disposal is not subject to special requirements in order to prevent infection 06 Metallic wastes 06.1 Metal wastes, ferrous 06.11 Ferrous metal waste and scrap 0 Non-hazardous 10 02 10 mill scales 10 12 06 discarded molds 12 01 01 ferrous metal filings and turnings 12 01 02 ferrous metal dust and particles 16 01 17 ferrous metal 17 04 05 iron and steel 19 01 02 ferrous materials removed from bottom ash 19 10 01 iron and steel waste 19 12 02 ferrous metal 06.2 Metal wastes, non-ferrous 06.23 Other waste aluminium 0 Non-hazardous 17 04 02 aluminium 06.24 Copper waste 0 Non-hazardous 17 04 01 copper, bronze, brass 06.25 Lead waste 0 Non-hazardous 17 04 03 lead 06.26 Other metal wastes 0 Non-hazardous 11 05 01 hard zinc 12 01 03 non-ferrous metal filings and turnings 12 01 04 non-ferrous metal dust and particles 16 01 18 non-ferrous metal 17 04 04 zinc 17 04 06 tin 17 04 11 cables other than those mentioned in 17 04 10 19 10 02 non-ferrous waste 19 12 03 non-ferrous metal 06.3 Metal wastes, mixed ferrous and non-ferrous 06.31 Mixed metallic packaging 0 Non-hazardous 15 01 04 metallic packaging 06.32 Other mixed metallic wastes 0 Non-hazardous 02 01 10 waste metal 17 04 07 mixed metals 20 01 40 metals 07 Non-metallic wastes 07.1 Glass wastes 07.11 Glass packaging 0 Non-hazardous 15 01 07 glass packaging 07.12 Other glass wastes 0 Non-hazardous 10 11 12 waste glass other than those mentioned in 10 11 11 16 01 20 glass 17 02 02 glass 19 12 05 glass 20 01 02 glass 1 Hazardous 10 11 11* waste glass in small particles and glass powder containing heavy metals (e.g. from cathode ray tubes) 07.2 Paper and cardboard wastes 07.21 Waste paper and cardboard packaging 0 Non-hazardous 15 01 01 paper and cardboard packaging 07.23 Other paper and cardboard wastes 0 Non-hazardous 19 12 01 paper and cardboard 20 01 01 paper and cardboard 07.3 Rubber wastes 07.31 Used tyres 0 Non-hazardous 16 01 03 end-of-life tyres 07.4 Plastic wastes 07.41 Plastic packaging wastes 0 Non-hazardous 15 01 02 plastic packaging 07.42 Other plastic wastes 0 Non-hazardous 02 01 04 waste plastics (except packaging) 07 02 13 waste plastic 12 01 05 plastics shavings and turnings 16 01 19 plastic 17 02 03 plastic 19 12 04 plastic and rubber 20 01 39 plastics 07.5 Wood wastes 07.51 Wood packaging 0 Non-hazardous 15 01 03 wooden packaging 07.52 Sawdust and shavings 0 Non-hazardous 03 01 05 sawdust, shavings, cuttings, wood, particle board and veneer other than those mentioned in 03 01 04 1 Hazardous 03 01 04* sawdust, shavings, cuttings, wood, particle board and veneer containing dangerous substances 07.53 Other wood wastes 0 Non-hazardous 03 01 01 waste bark and cork 03 03 01 waste bark and wood 17 02 01 wood 19 12 07 wood other than that mentioned in 19 12 06 20 01 38 wood other than that mentioned in 20 01 37 1 Hazardous 19 12 06* wood containing dangerous substances 20 01 37* wood containing dangerous substances 07.6 Textile wastes 07.61 Worn clothing 0 Non-hazardous 20 01 10 clothes 07.62 Miscellaneous textiles wastes 0 Non-hazardous 04 02 09 wastes from composite materials (impregnated textile, elastomer, plastomer) 04 02 10 organic matter from natural products (e.g. grease, wax) 04 02 21 wastes from unprocessed textile fibres 04 02 22 wastes from processed textile fibres 15 01 09 textile packaging 19 12 08 textiles 20 01 11 textiles 07.63 Leather wastes 0 Non-hazardous 04 01 01 fleshings and lime split wastes 04 01 02 liming waste 04 01 08 waste tanned leather (blue sheetings, shavings, cuttings, buffing dust) containing chromium 07.7 Waste containing PCB 07.71 Oils containing PCBs 1 Hazardous 13 01 01* hydraulic oils, containing PCB 13 03 01* insulating or heat transmission oils containing PCBs 07.72 Equipment containing or contaminated by PCBs 1 Hazardous 16 01 09* components containing PCBs 16 02 09* transformers and capacitors containing PCBs 16 02 10* discarded equipment containing or contaminated by PCBs other than those mentioned in 16 02 09 07.73 Construction and demolition waste containing PCBs 1 Hazardous 17 09 02* construction and demolition wastes containing PCB (e.g. PCB-containing sealants, PCB-containing resin-based floorings, PCB-containing sealed glazing units, PCB-containing capacitors) 08 Discarded equipment 08.1 Discarded vehicles 08.12 Other discarded vehicles 0 Non-hazardous 16 01 06 end-of-life vehicles, containing neither liquids nor other hazardous components 1 Hazardous 16 01 04* end-of-life vehicles 08.2 Discarded electrical and electronic equipment 08.21 Discarded major household equipment 1 Hazardous 16 02 11* discarded equipment containing chlorofluorocarbons, HCFC, HFC 20 01 23* discarded equipment containing chlorofluorocarbons 08.23 Other discarded electrical and electronic equipment 0 Non-hazardous 09 01 10 single-use cameras without batteries 09 01 12 single-use cameras containing batteries other than those mentioned in 09 01 11 16 02 14 discarded equipment other than those mentioned in 16 02 09 to 16 02 13 20 01 36 discarded electrical and electronic equipment other than those mentioned in 20 01 21, 20 01 23 and 20 01 35 1 Hazardous 09 01 11* single-use cameras containing batteries included in 16 06 01, 16 06 02 or 16 06 03 16 02 13* discarded equipment containing hazardous components other than those mentioned in 16 02 09 to 16 02 12 20 01 35* discarded electrical and electronic equipment other than those mentioned in 20 01 21 and 20 01 23 containing hazardous components 08.4 Discarded machines and equipment components 08.41 Batteries and accumulators wastes 0 Non-hazardous 16 06 04 alkaline batteries (except 16 06 03) 16 06 05 other batteries and accumulators 20 01 34 batteries and accumulators other than those mentioned in 20 01 33 1 Hazardous 16 06 01* lead batteries 16 06 02* Ni-Cd batteries 16 06 03* mercury- containing batteries 20 01 33* batteries and accumulators included in 16 06 01, 16 06 02 or 16 06 03 and unsorted batteries and accumulators containing these batteries 08.43 Other discarded machines and equipment components 0 Non-hazardous 16 01 12 brake pads other than those mentioned in 16 01 11 16 01 16 tanks for liquefied gas 16 01 22 components not otherwise specified 16 02 16 components removed from discarded equipment other than those mentioned in 16 02 15 1 Hazardous 16 01 07* oil filters 16 01 08* components containing mercury 16 01 10* explosive components (e.g. air bags) 16 01 21* hazardous components other than those mentioned in 16 01 07 to 16 01 11 and 16 01 13 and 16 01 14 16 02 15* hazardous components removed from discarded equipment 20 01 21* fluorescent tubes and other mercury-containing waste 09 Animal and vegetal wastes 09.1 Animal and mixed food waste 09.11 Animal waste of food preparation and products 0 Non-hazardous 02 01 02 animal-tissue waste 02 02 01 sludges from washing and cleaning 02 02 02 animal-tissue waste 02 02 03 materials unsuitable for consumption or processing 02 05 01 materials unsuitable for consumption or processing 09.12 Mixed waste of food preparation and products 0 Non-hazardous 02 03 02 wastes from preserving agents 02 06 02 wastes from preserving agents 19 08 09 grease and oil mixture from oil/water separation containing only edible oil and fats 20 01 08 biodegradable kitchen and canteen waste 20 01 25 edible oil and fat 09.2 Vegetal wastes 09.21 Green wastes 0 Non-hazardous 02 01 07 wastes from forestry 20 02 01 biodegradable waste 09.22 Vegetal waste of food preparation and products 0 Non-hazardous 02 01 01 sludges from washing and cleaning 02 01 03 plant-tissue waste 02 03 01 sludges from washing, cleaning, peeling, centrifuging and separation 02 03 03 wastes from solvent extraction 02 03 04 materials unsuitable for consumption or processing 02 06 01 materials unsuitable for consumption or processing 02 07 01 wastes from washing, cleaning and mechanical reduction of raw materials 02 07 02 wastes from spirits distillation 02 07 04 materials unsuitable for consumption or processing 09.3 Slurry and manure 09.31 Slurry and manure 0 Non-hazardous 02 01 06 animal faeces, urine and manure (including spoiled straw), effluent, collected separately and treated off-site 10 Mixed wastes 10.1 Household and similar wastes 10.11 Household wastes 0 Non-hazardous 20 03 01 mixed municipal waste 20 03 02 waste from markets 20 03 07 bulky waste 20 03 99 municipal wastes not otherwise specified 10.12 Street cleaning wastes 0 Non-hazardous 20 03 03 street-cleaning residues 10.2 Mixed and undifferentiated materials 10.21 Mixed packaging 0 Non-hazardous 15 01 05 composite packaging 15 01 06 mixed packaging 10.22 Other mixed and undifferentiated materials 0 Non-hazardous 01 03 99 wastes not otherwise specified 01 04 99 wastes not otherwise specified 01 05 99 wastes not otherwise specified 02 01 99 wastes not otherwise specified 02 02 99 wastes not otherwise specified 02 03 99 wastes not otherwise specified 02 04 99 wastes not otherwise specified 02 05 99 wastes not otherwise specified 02 06 99 wastes not otherwise specified 02 07 99 wastes not otherwise specified 03 01 99 wastes not otherwise specified 03 03 07 mechanically separated rejects from pulping of waste paper and cardboard 03 03 08 wastes from sorting of paper and cardboard destined for recycling 03 03 99 wastes not otherwise specified 04 01 99 wastes not otherwise specified 04 02 99 wastes not otherwise specified 05 01 99 wastes not otherwise specified 05 06 99 wastes not otherwise specified 05 07 99 wastes not otherwise specified 06 01 99 wastes not otherwise specified 06 02 99 wastes not otherwise specified 06 03 99 wastes not otherwise specified 06 04 99 wastes not otherwise specified 06 06 99 wastes not otherwise specified 06 07 99 wastes not otherwise specified 06 08 99 wastes not otherwise specified 06 09 99 wastes not otherwise specified 06 10 99 wastes not otherwise specified 06 11 99 wastes not otherwise specified 06 13 99 wastes not otherwise specified 07 01 99 wastes not otherwise specified 07 02 99 wastes not otherwise specified 07 03 99 wastes not otherwise specified 07 04 99 wastes not otherwise specified 07 05 99 wastes not otherwise specified 07 06 99 wastes not otherwise specified 07 07 99 wastes not otherwise specified 08 01 99 wastes not otherwise specified 08 02 99 wastes not otherwise specified 08 03 99 wastes not otherwise specified 08 04 99 wastes not otherwise specified 09 01 07 photographic film and paper containing silver or silver compounds 09 01 08 photographic film and paper free of silver or silver compounds 09 01 99 wastes not otherwise specified 10 01 99 wastes not otherwise specified 10 02 99 wastes not otherwise specified 10 03 99 wastes not otherwise specified 10 04 99 wastes not otherwise specified 10 05 99 wastes not otherwise specified 10 06 99 wastes not otherwise specified 10 07 99 wastes not otherwise specified 10 08 99 wastes not otherwise specified 10 09 99 wastes not otherwise specified 10 10 99 wastes not otherwise specified 10 11 99 wastes not otherwise specified 10 12 99 wastes not otherwise specified 10 13 99 wastes not otherwise specified 11 01 99 wastes not otherwise specified 11 02 99 wastes not otherwise specified 11 05 99 wastes not otherwise specified 12 01 13 welding wastes 12 01 99 wastes not otherwise specified 16 01 99 wastes not otherwise specified 16 03 04 inorganic wastes other than those mentioned in 16 03 03 16 03 06 organic wastes other than those mentioned in 16 03 05 16 07 99 wastes not otherwise specified 19 01 99 wastes not otherwise specified 19 02 99 wastes not otherwise specified 19 05 99 wastes not otherwise specified 19 06 99 wastes not otherwise specified 19 08 01 screenings 19 08 99 wastes not otherwise specified 19 09 99 wastes not otherwise specified 19 11 99 wastes not otherwise specified 20 01 99 other fractions not otherwise specified 1 Hazardous 09 01 06* wastes containing silver from on-site treatment of photographic wastes 16 03 03* inorganic wastes containing dangerous substances 16 03 05* organic wastes containing dangerous substances 17 04 09* metal waste contaminated with dangerous substances 17 04 10* cables containing oil, coal tar and other dangerous substances 18 01 10* amalgam waste from dental care 10.3 Sorting residues 10.32 Other sorting residues 0 Non-hazardous 19 02 03 premixed wastes composed only of non-hazardous wastes 19 02 10 combustible wastes other than those mentioned in 19 02 08 and 19 02 09 19 05 01 non-composted fraction of municipal and similar wastes 19 05 02 non-composted fraction of animal and vegetable waste 19 05 03 off-specification compost 19 10 04 fluff-light fraction and dust other than those mentioned in 19 10 03 19 10 06 other fractions other than those mentioned in 19 10 05 19 12 10 combustible waste (refuse derived fuel) 19 12 12 other wastes (including mixtures of materials) from mechanical treatment of wastes other than those mentioned in 19 12 11 1 Hazardous 19 02 04* premixed wastes composed of at least one hazardous waste 19 02 09* solid combustible wastes containing dangerous substances 19 04 03* non-vitrified solid phase 19 10 03* fluff-light fraction and dust containing dangerous substances 19 10 05* other fractions containing dangerous substances 19 12 11* other wastes (including mixtures of materials) from mechanical treatment of waste containing dangerous substances 11 Common sludges 11.1 Waste water treatment sludges 11.11 Sludges from treatment of public sewerage water 0 Non-hazardous 19 08 05 sludges from treatment of urban waste water 11.12 Biodegradable sludges from treatment of other waste water 0 Non-hazardous 02 02 04 sludges from on-site effluent treatment 02 03 05 sludges from on-site effluent treatment 02 04 03 sludges from on-site effluent treatment 02 05 02 sludges from on-site effluent treatment 02 06 03 sludges from on-site effluent treatment 02 07 05 sludges from on-site effluent treatment 03 03 11 sludges from on-site effluent treatment other than those mentioned in 03 03 10 11.2 Sludges from purification of drinking and process water 11.21 Sludges from purification of drinking and process water 0 Non-hazardous 05 01 13 boiler feedwater sludges 19 09 02 sludges from water clarification 11.4 Cesspit contents 11.41 Cesspit contents 0 Non-hazardous 20 03 04 septic tank sludge 20 03 06 waste from sewage cleaning 12 Mineral wastes 12.1 Construction and demolition wastes 12.11 Concrete, bricks and gypsum waste 0 Non-hazardous 17 01 01 concrete 17 01 02 bricks 17 01 03 tiles and ceramics 17 01 07 mixtures of concrete, bricks, tiles and ceramics other than those mentioned in 17 01 06 17 05 08 track ballast other than those mentioned in 17 05 07 17 08 02 gypsum-based construction materials other than those mentioned in 17 08 01 1 Hazardous 17 01 06* mixtures of, or separate fractions of concrete, bricks, tiles and ceramics containing dangerous substances 17 05 07* track ballast containing dangerous substances 17 08 01* gypsum-based construction materials contaminated with dangerous substances 12.12 Waste hydrocarbonised road-surfacing material 0 Non-hazardous 17 03 02 bituminous mixtures other than those mentioned in 17 03 01 1 Hazardous 17 03 01* bituminous mixtures containing coal tar 17 03 03* coal tar and tarred products 12.13 Mixed construction wastes 0 Non-hazardous 17 06 04 insulation materials other than those mentioned in 17 06 01 and 17 06 03 17 09 04 mixed construction and demolition wastes other than those mentioned in 17 09 01, 17 09 02 and 17 09 03 1 Hazardous 17 02 04* glass, plastic and wood containing or contaminated with dangerous substances 17 06 03* other insulation materials consisting of or containing dangerous substances 17 09 01* construction and demolition wastes containing mercury 17 09 03* other construction and demolition wastes (including mixed wastes) containing dangerous substances 12.2 Asbestos wastes 12.21 Asbestos wastes 1 Hazardous 06 07 01* wastes containing asbestos from electrolysis 06 13 04* wastes from asbestos processing 10 13 09* wastes from asbestos-cement manufacture containing asbestos 15 01 11* metallic packaging containing a dangerous solid porous matrix (e.g. asbestos), including empty pressure containers 16 01 11* brake pads containing asbestos 16 02 12* discarded equipment containing free asbestos 17 06 01* insulation materials containing asbestos 17 06 05* construction materials containing asbestos 12.3 Waste of naturally occurring minerals 12.31 Waste of naturally occurring minerals 0 Non-hazardous 01 01 01 wastes from mineral metalliferous excavation 01 01 02 wastes from mineral non-metalliferous excavation 01 03 06 tailings other than those mentioned in 01 03 04 and 01 03 05 01 03 08 dusty and powdery wastes other than those mentioned in 01 03 07 01 03 09 red mud from alumina production other than the wastes mentioned in 01 03 07 01 04 08 waste gravel and crushed rocks other than those mentioned in 01 04 07 01 04 09 waste sand and clays 01 04 10 dusty and powdery wastes other than those mentioned in 01 04 07 01 04 11 wastes from potash and rock-salt processing other than those mentioned in 01 04 07 01 04 12 tailings and other wastes from washing and cleaning of minerals other than those mentioned in 01 04 07 and 01 04 11 01 04 13 wastes from stone cutting and sawing other than those mentioned in 01 04 07 01 05 04 fresh-water drilling muds and wastes 01 05 07 barite-containing drilling muds and wastes other than those mentioned in 01 05 05 and 01 05 06 01 05 08 chloride-containing drilling muds and wastes other than those mentioned in 01 05 05 and 01 05 06 02 04 01 soil from cleaning and washing beet 08 02 02 aqueous sludges containing ceramic materials 10 11 10 waste preparation mixture before thermal processing other than those mentioned in 10 11 09 10 12 01 waste preparation mixture before thermal processing 10 13 01 waste preparation mixture before thermal processing 19 08 02 waste from desanding 19 09 01 solid waste from primary filtration and screenings 19 13 02 solid wastes from soil remediation other than those mentioned in 19 13 01 20 02 03 other non-biodegradable wastes 1 Hazardous 01 03 04* acid-generating tailings from processing of sulphide ore 01 03 05* other tailings containing dangerous substances 01 03 07* other wastes containing dangerous substances from physical and chemical processing of metalliferous minerals 01 04 07* wastes containing dangerous substances from physical and chemical processing of non-metalliferous minerals 01 05 06* drilling muds and other drilling wastes containing dangerous substances 10 11 09* waste preparation mixture before thermal processing containing dangerous substances 19 13 01* solid wastes from soil remediation containing dangerous substances 12.4 Combustion wastes 12.41 Waste from flue gas purification 0 Non-hazardous 10 01 05 calcium-based reaction wastes from flue-gas desulphurisation in solid form 10 01 07 calcium-based reaction wastes from flue-gas desulphurisation in sludge form 10 01 19 wastes from gas cleaning other than those mentioned in 10 01 05, 10 01 07 and 10 01 18 10 02 08 solid wastes from gas treatment other than those mentioned in 10 02 07 10 02 14 sludges and filter cakes from gas treatment other than those mentioned in 10 02 13 10 03 20 flue-gas dust other than those mentioned in 10 03 19 10 03 24 solid wastes from gas treatment other than those mentioned in 10 03 23 10 03 26 sludges and filter cakes from gas treatment other than those mentioned in 10 03 25 10 07 03 solid wastes from gas treatment 10 07 05 sludges and filter cakes from gas treatment 10 08 16 flue-gas dust other than those mentioned in 10 08 15 10 08 18 sludges and filter cakes from flue-gas treatment other than those mentioned in 10 08 17 10 09 10 flue-gas dust other than those mentioned in 10 09 09 10 10 10 flue-gas dust other than those mentioned in 10 10 09 10 11 16 solid wastes from flue-gas treatment other than those mentioned in 10 11 15 10 11 18 sludges and filter cakes from flue-gas treatment other than those mentioned in 10 11 17 10 12 05 sludges and filter cakes from gas treatment 10 12 10 solid wastes from gas treatment other than those mentioned in 10 12 09 10 13 07 sludges and filter cakes from gas treatment 10 13 13 solid wastes from gas treatment other than those mentioned in 10 13 12 1 Hazardous 10 01 18* wastes from gas cleaning containing dangerous substances 10 02 07* solid wastes from gas treatment containing dangerous substances 10 02 13* sludges and filter cakes from gas treatment containing dangerous substances 10 03 19* flue-gas dust containing dangerous substances 10 03 23* solid wastes from gas treatment containing dangerous substances 10 03 25* sludges and filter cakes from gas treatment containing dangerous substances 10 04 04* flue-gas dust 10 04 06* solid wastes from gas treatment 10 04 07* sludges and filter cakes from gas treatment 10 05 03* flue-gas dust 10 05 05* solid waste from gas treatment 10 05 06* sludges and filter cakes from gas treatment 10 06 03* flue-gas dust 10 06 06* solid wastes from gas treatment 10 06 07* sludges and filter cakes from gas treatment 10 08 15* flue-gas dust containing dangerous substances 10 08 17* sludges and filter cakes from flue-gas treatment containing dangerous substances 10 09 09* flue-gas dust containing dangerous substances 10 10 09* flue-gas dust containing dangerous substances 10 11 15* solid wastes from flue-gas treatment containing dangerous substances 10 11 17* sludges and filter cakes from flue-gas treatment containing dangerous substances 10 12 09* solid wastes from gas treatment containing dangerous substances 10 13 12* solid wastes from gas treatment containing dangerous substances 10 14 01* waste from gas cleaning containing mercury 11 05 03* solid wastes from gas treatment 12.42 Slags and ashes from thermal treatment and combustion 0 Non-hazardous 06 09 02 phosphorous slag 10 01 01 bottom ash, slag and boiler dust (excluding boiler dust mentioned in 10 01 04) 10 01 02 coal fly ash 10 01 03 fly ash from peat and untreated wood 10 01 15 bottom ash, slag and boiler dust from co-incineration other than those mentioned in 10 01 14 10 01 17 fly ash from co-incineration other than those mentioned in 10 01 16 10 01 24 sands from fluidised beds 10 02 01 wastes from the processing of slag 10 02 02 unprocessed slag 10 03 16 skimmings other than those mentioned in 10 03 15 10 03 22 other particulates and dust (including ball-mill dust) other than those mentioned in 10 03 21 10 03 30 wastes from treatment of salt slags and black drosses other than those mentioned in 10 03 29 10 05 01 slags from primary and secondary production 10 05 04 other particulates and dust 10 05 11 dross and skimmings other than those mentioned in 10 05 10 10 06 01 slags from primary and secondary production 10 06 02 dross and skimmings from primary and secondary production 10 06 04 other particulates and dust 10 07 01 slags from primary and secondary production 10 07 02 dross and skimmings from primary and secondary production 10 07 04 other particulates and dust 10 08 04 particulates and dust 10 08 09 other slags 10 08 11 dross and skimmings other than those mentioned in 10 08 10 10 09 03 furnace slag 10 09 12 other particulates other than those mentioned in 10 09 11 10 10 03 furnace slag 10 10 12 other particulates other than those mentioned in 10 10 11 10 12 03 particulates and dust 11 05 02 zinc ash 1 Hazardous 10 01 04* oil fly ash and -boiler dust 10 01 13* fly ash from emulsified hydrocarbons used as fuel 10 01 14* bottom ash, slag and boiler dust from co-incineration containing dangerous substances 10 01 16* fly ash from co-incineration containing dangerous substances 10 03 04* primary production slags 10 03 09* black drosses from secondary production 10 03 15* skimmings that are flammable or emit, upon contact with water, flammable gases in dangerous quantities 10 03 21* other particulates and dust (including ball-mill dust) containing dangerous substances 10 03 29* wastes from treatment of salt slags and black drosses containing dangerous substances 10 04 01* slags from primary and secondary production 10 04 02* dross and skimmings from primary and secondary production 10 04 05* other particulates and dust 10 05 10* dross and skimmings that are flammable or emit, upon contact with water, flammable gases in dangerous quantities 10 08 08* salt slag from primary and secondary production 10 08 10* dross and skimmings that are flammable or emit, upon contact with water, flammable gases in dangerous quantities 10 09 11* other particulates containing dangerous substances 10 10 11* other particulates containing dangerous substances 12.5 Various mineral wastes 12.51 Artificial mineral wastes 0 Non-hazardous 02 04 02 off-specification calcium carbonate 06 09 04 calcium-based reaction wastes other than those mentioned in 06 09 03 06 11 01 calcium-based reaction wastes from titanium dioxide production 08 02 03 aqueous suspensions containing ceramic materials 10 03 05 waste alumina 10 09 14 waste binders other than those mentioned in 10 09 13 10 11 03 waste glass-based fibrous materials 10 11 05 particulates and dust 10 11 14 glass-polishing and -grinding sludge other than those mentioned in 10 11 13 10 12 08 waste ceramics, bricks, tiles and construction products (after thermal processing) 10 12 12 wastes from glazing other than those mentioned in 10 12 11 10 13 04 wastes from calcination and hydration of lime 10 13 06 particulates and dust (except 10 13 12 and 10 13 13) 10 13 10 wastes from asbestos-cement manufacture other than those mentioned in 10 13 09 10 13 11 wastes from cement-based composite materials other than those mentioned in 10 13 09 and 10 13 10 10 13 14 waste concrete and concrete sludge 12 01 17 waste blasting material other than those mentioned in 12 01 16 12 01 21 spent grinding bodies and grinding materials other than those mentioned in 12 01 20 1 Hazardous 06 09 03* calcium-based reaction wastes containing or contaminated with dangerous substances 10 11 13* glass-polishing and -grinding sludge containing dangerous substances 10 12 11* wastes from glazing containing heavy metals 11 02 02* sludges from zinc hydrometallurgy (incl. jarosite, goethite) 12 01 16* waste blasting material containing dangerous substances 12 01 20* spent grinding bodies and grinding materials containing dangerous substances 12.52 Waste refractory materials 0 Non-hazardous 10 09 06 casting cores and moulds which have not undergone pouring other than those mentioned in 10 09 05 10 09 08 casting cores and moulds which have undergone pouring other than those mentioned in 10 09 07 10 10 06 casting cores and moulds which have not undergone pouring other than those mentioned in 10 10 05 10 10 08 casting cores and moulds which have undergone pouring other than those mentioned in 10 10 07 16 11 02 carbon-based linings and refractories from metallurgical processes others than those mentioned in 16 11 01 16 11 04 other linings and refractories from metallurgical processes other than those mentioned in 16 11 03 16 11 06 linings and refractories from non-metallurgical processes others than those mentioned in 16 11 05 1 Hazardous 10 09 05* casting cores and moulds which have not undergone pouring containing dangerous substances 10 09 07* casting cores and moulds which have undergone pouring containing dangerous substances 10 10 05* casting cores and moulds which have not undergone pouring containing dangerous substances 10 10 07* casting cores and moulds which have undergone pouring containing dangerous substances 16 11 01* carbon-based linings and refractories from metallurgical processes containing dangerous substances 16 11 03* other linings and refractories from metallurgical processes containing dangerous substances 16 11 05* linings and refractories from non-metallurgical processes containing dangerous substances 12.6 Soils 12.61 Soils 0 Non-hazardous 17 05 04 soil and stones other than those mentioned in 17 05 03 20 02 02 soil and stones 1 Hazardous 05 01 05* oil spills 17 05 03* soil and stones containing dangerous substances 12.7 Dredging spoil 12.71 Dredging spoil 0 Non-hazardous 17 05 06 dredging spoil other than those mentioned in 17 05 05 1 Hazardous 17 05 05* dredging spoil containing dangerous substances 12.8 Waste from waste treatment 12.81 Waste from waste treatment 0 Non-hazardous 19 01 12 bottom ash and slag other than those mentioned in 19 01 11 19 01 14 fly ash other than those mentioned in 19 01 13 19 01 16 boiler dust other than those mentioned in 19 01 15 19 01 18 pyrolysis wastes other than those mentioned in 19 01 17 19 01 19 sands from fluidised beds 19 12 09 minerals (for example sand, stones) 1 Hazardous 19 01 05* filter cake from gas treatment 19 01 06* aqueous liquid wastes from gas treatment and other aqueous liquid wastes 19 01 07* solid wastes from gas treatment 19 01 11* bottom ash and slag containing dangerous substances 19 01 13* fly ash containing dangerous substances 19 01 15* boiler dust containing dangerous substances 19 01 17* pyrolysis wastes containing dangerous substances 19 04 02* fly ash and other flue-gas treatment wastes 19 11 07* wastes from flue-gas cleaning 13 Solidified, stabilised or vitrified waste 13.1 Solidified or stabilised waste 13.11 Solidified or stabilised waste 0 Non-hazardous 19 03 05 stabilised wastes other than those mentioned in 19 03 04 19 03 07 solidified wastes other than those mentioned in 19 03 06 1 Hazardous 19 03 04* wastes marked as hazardous, partly stabilised 19 03 06* wastes marked as hazardous, solidified 13.2 Vitrified wastes 13.21 Vitrified wastes 0 Non-hazardous 19 04 01 vitrified waste (1) OJ L 76, 30.3.1993, p. 2. (2) OJ L 312, 22.11.2008, p. 3. (3) OJ L 226, 6.9.2000, p. 3.